FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-15-00025-CV

                                 Trial Court No. 2014B-0692

In the Matter of the Marriage of Leslie Sue Floyd and Bradley Dean Cody
and In the Interest of Billy Dean Cody, a child
DOCUMENTS FILED                          AMOUNT      FEE PAID BY
Supreme Court chapter 51 fee                $50.00   Dismissed, not paid
Required Texas.gov efiling fee              $20.00   Dismissed, not paid
Indigent                                    $25.00   Dismissed, not paid
Filing                                     $100.00   Dismissed, not paid
Motion fee                                  $10.00   Samuel M Smith
TOTAL:                                     $205.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 28th day of April 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk